FILED
                             NOT FOR PUBLICATION                           MAR 17 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LICHUN SONG,                                     No. 13-71001

               Petitioner,                       Agency No. A099-421-430

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                 March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Lichun Song, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing her appeal from an immigration judge’s

order of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, and review de novo questions of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law. Kulakchyan v. Holder, 730 F.3d 993, 995 (9th Cir. 2013). We deny in part

and dismiss in part the petition for review.

      Song conceded that she knowingly filed a false claim for asylum, and

substantial evidence supports the agency’s determination that Song received

adequate notice of the consequences of filing a frivolous application and thus

knowingly filed a frivolous application for asylum. See 8 U.S.C. § 1158(d)(4)(A),

(6). The record shows that Song’s asylum interview was monitored by an

interpreter to ensure there were no mistranslations, and during her asylum

interview Song signed the Record of Applicant’s Oath During an Interview

swearing that she was advised of the consequences of filing a frivolous application

by the interpreter and she signed her asylum application. See Kulakchyan, 730

F.3d at 995; Cheema v. Holder, 693 F.3d 1045, 1049 (9th Cir. 2012) (“written

warning on the asylum application adequately notifies the applicant of . . . the

consequences of knowingly filing a frivolous asylum application.”).

      Substantial evidence also supports the agency’s adverse credibility

determination based on Song’s history of misrepresentations before United States

government officials, as well as her inability to reconcile the discrepancies in the

record regarding her marital history. See Shrestha v. Holder, 590 F.3d 1034, 1039,

1044 (9th Cir. 2010).


                                           2                                     13-71001
      Song did not raise, and has therefore waived, any challenge to the

agency’s withholding of removal determination. See Rizk v. Holder, 629 F.3d

1083, 1091 n.3 (9th Cir. 2011) (issues not raised in opening brief are waived).

      We lack jurisdiction to review Song’s unexhausted contentions regarding the

agency’s reliance on her misrepresentations to the consulate in China; the

reliability of the oath signed at the asylum office; the lack of procedural safeguards

at the asylum office; and her lack of opportunity to cross-examine the interpreter

who monitored the asylum interview. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED IN PART.




                                           3                                    13-71001